Order entered October 21, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00379-CR

                            PEDRO RANGEL JR, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F12-31321-Y

                                        ORDER
       The Court GRANTS appellant’s October 22, 2014 motion to supplement the record.

       We ORDER the Dallas County District Clerk to file a supplemental record, within

FIFTEEN (15) DAYS from the date of this order, that contains all pass slips and a bench

warrant.


                                                  /s/   ADA BROWN
                                                        JUSTICE